PER CURIAM.
Granted. The district court judge who signed the Warrant for Execution of Person Condemned should have been recused since she appeared for the state as an assistant district attorney in the prosecution of defendant. LSA-C.Cr.P. art. 671(A)(3). Therefore, the warrant issued by the district court setting the execution *329for April 27, 1993, is vacated and Judge Madeline Jasmine is ordered recused. Further, the issuance of a new execution warrant is stayed until July 15, 1993, in order to allow defendant adequate time to prepare and file a petition for post-conviction relief,